Title: From George Washington to Burgess Ball, 27 July 1794
From: Washington, George
To: Ball, Burgess


               
                  Dear Sir,
                  Philadelphia July 27th 1794.
               
               Eight or ten days ago I wrote to you concerning a Manager for the Tilt hammer which you contemplated the erection of; since which I have received your letter of the 15th instant; in which, doubts of going on with it are expressed. As I am equally ignorant of the expence of erecting, & the profit when erected, I can say nothing encouraging or discouraging of the measure: but if from an apprehension that the tract you bought is sickly,
                  
                  or from any other cause, you are disposed to part with it—it is possible the United States would become the purchaser, on which to establish an Arsenal. The person who was employed by the War department, to explore the water conveniences on the Margin of the River, above the Great Falls, (best calculated for this work) seems to have given a preference to yours, although others are favorably mentioned.
               With respect to your enquiries into the character of Crow, as an Overseer, I will relate what I know of him, fully; but it ought to be premised, that he became the Overlooker of my Union farm after I left home in 1789, and that my only opportunities of forming an opinion of him, has been from the occasional visits I have made to Mount Vernon since. The ideas I have formed of him are these—That he has good & bad qualities; but if he is to act under your own eyes, the former would preponderate, if you are strict, & will keep him with your people; and others from his house. With me (who could not look into my own business, & his disregard of those who superintended it) he was too often from home, & had too much company with him when at it; although rigidly restricted from both, by written articles; the consequence of wch (supposing the negros had been idle during his absence) was, that he and his charge were perpetually at varience. This, & inattention to the Stock, & farming impliments (not more however than usual with men who have these things provided at the expence of another) are the exceptionable parts of his character. On the other hand, he is active, understands farming full as well, perhaps better, than most of his Countrymen who have not been regularly trained to it; and possesses more judgment in conducting the business of a farm than you generally meet with among that class of people. In a word, my best crops have been raised by him; but from the causes I have mentioned (& possibly from a hasty temper) I had too frequent complaints of ill treatment, though I must acknowledge I never discovered any marks of abuse. & the whole may be summed up in this—if you can keep him always with your people he will make you a good Overseer; & without it, neither he or any other man will. With me, it is an established maxim, that an Overseer shall never be absent from his people but at night, and at his meals; and if he is intended to be under your own eye I do not conceive it would be any difficulty to accomplish this,
                  
                  having it so expressed in a written agreement, with a penalty annexed.
               I am glad to hear that you are getting much better, and that your family are well. My love to them, in wch Mrs Washington joins. I am—Dear Sir Your Affecte & Obedt Servt
               
                  Go: Washington
               
            